DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/493,391, filed on 06/29/2009.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,353,986. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the instant application and Claims 1 and 3 of U.S. Patent No. 11,353,986 are similar, because both Claim 1 of the instant application and Claims 1 and 3  of  U.S. Patent No. 11,353,986 are claiming same claim subject matters.

                   17/737077                                                U.S. Patent No. 11,353,986
Claim 1. A touch panel comprising: 
a substrate;
Claim 1.  A touch panel comprising:
a substrate;
a plurality of first individual electrodes arranged in a matrix on a first layer of the substrate;

a plurality of first individual electrodes arranged in a matrix on a layer of the substrate;
a plurality of first connecting electrodes which connect to each of the first individual electrodes in a first direction;
a plurality of first connecting electrodes which connect to each of the first individual electrodes in a first direction;
a plurality of dummy electrodes in an electrical floating formed on the first layer;

Claim 3. The touch panel according to claim 2, further comprising: a plurality of dummy electrodes in an electrical floating formed between the first individual electrodes and the second individual electrodes.
a plurality of second individual electrodes arranged in a matrix;
a plurality of second individual electrodes arranged in a matrix;
a plurality of second connecting electrodes which connect to each of the second individual electrodes in a second direction different from the first direction on the first layer of the substrate; and
a plurality of second connecting electrodes which connect to each of the second individual electrodes in a second direction different from the first direction on the layer of the substrate; and
an insulating layer on the first layer of the substrate formed between each of the first connecting electrodes and the second connecting electrodes,
an insulating layer on the layer of the substrate formed between each of the first connecting electrodes and the second connecting electrodes,

wherein an area of each of the first individual electrodes is smaller than an area of each of the second individual electrodes, and
wherein an area of each of the first individual electrodes is smaller than an area of each of the second individual electrodes, and
the number of the first individual electrodes arranged in the second direction is smaller than the number of the second individual electrodes arranged in the first direction, and
the number of the first individual electrodes arranged in the second direction is smaller than the number of the second individual electrodes arranged in the first direction.
each of the dummy electrodes is formed between each of the first individual electrodes and each of the second individual electrodes.

 Claim 3. The touch panel according to claim 2, further comprising: a plurality of dummy electrodes in an electrical floating formed between the first individual electrodes and the second individual electrodes.





             Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed features of claims 1-6 are similar to the patented features of parent case.
                 The instant Application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentability distinct from each other because the instant Application claim is generic to all that is recited in the above patent claim. The more specific anticipates the broader (see In re Goodman - 29 USPQ2d 2010), also see Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d, 1869 and Miller v. Eagle Mfg. Co., 151 U.S. 186 1894). Therefore, the instant claim is anticipated by the above patent claim.

             Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is ‘anticipated’ by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 


Claims 2-6 of the instant application are rejected for same reason as Claims 2, 4-8 of U.S. Patent No. 11,353,986, because both Claims 2-6 of the instant application and Claims 2, 4-8 of U.S. Patent No. 11,353,986 are claiming same claim subject matters.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/VIJAY SHANKAR/Primary Examiner, Art Unit 2622